DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Page 4 of the original specification which states “Figure 1a and 1b” should correctly be ---Figures 1a and 1b---.
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a wideband coupler to combine positive and negative output signals from the first and second output transmission lines” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 which states “each amplifier section is configured to amplify a portion of positive input signal to produce a portion of positive output signal at the first output transmission line and to amplify a portion of negative input signal to produce a portion of negative output signal at the second output transmission line” it is not clear as to how the amplifier section would recognized which portion of the positive or negative input signal to be amplifier and produce which portion of the positive or negative output signal.
Claims 2-3, 5-10 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (hereinafter, Sato) ( US 20160261237 A1, of record).
Insofar claim 1 is understood, Sato (Fig. 6) discloses a power amplifier arrangement for amplifying an input signal (e.g. IN) to produce an output signal (e.g. OUT) comprising: a plurality N of successive amplifier sections (Tr1A, Tr2A, Tr3A) wherein N=2,3,…or more; a first input transmission line comprising multiple segments (31-0, 31-1….31-5); and a first output transmission line comprising multiple segments (34-1A, 34-2A…34-3A, 36 and 37A); wherein each amplifier section comprises one or more first transistors (e.g. transistor Tr1A, Tr2A, Tr3A) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors (Tr1A) are connected to respective segments of the first input transmission line, drains of the one or more first transistors are connected to respective segments of the first output transmission line (see connection as shown in the Fig. 6); and wherein each amplifier section is (inherently) configured to amplify a portion of the input signal (see Fig. 6, each amplifier section receives a time shifted version of the input signal IN, meaning that at each moment in time each amplifier section will amplify a different portion of the input signal IN) to produce a portion of the output signal (see Fig. 6, each amplifier section outputs a time shifted version of the output signal OUT, meaning that at each moment in time each amplifier section will output a different portion of the output signal OUT), and wherein a portion of the input signal is one of N portions of the input signal partitioned on an amplitude basis, and the output signal (OUT) is produced at an end of the first output transmission line (34-1 A, 34-2A,34-3A, 36 and 37A, and the output signal being produced at the right hand side terminal of 
Regarding claim 2, wherein N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each amplifier section (the input transmission line comprising transmission line segments 31-0, 31-1,..., 31-5 is considered as an analog shaping circuit).
Regarding claim 10, an electronic device comprising a power amplifier arrangement according to claim 1 (see paragraphs [0003] and [0004]).
Claims 1-2, 4-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich et al. (hereinafter, Friedrich) ( US 7271657 B2).
Insofar claim 1 is understood, Friedrich (Fig. 3) discloses a power amplifier arrangement for amplifying an input signal (e.g. IN) to produce an output signal (e.g. OUT) comprising: a plurality N of successive amplifier sections (117,118,119,120) wherein N=2,3,…or more; a first input transmission line (see line 102) comprising multiple segments (see elements LEs and 106) and a first output transmission line comprising multiple segments (see line 109, elements 113, LEs); wherein each amplifier section comprises one or more first transistors (e.g. transistors 118,120) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors (118, 120) are connected to respective segments of the first input transmission line, drains of the one or more first transistors are connected to respective segments of the first output transmission line (see connection as shown in the Fig. 3); and wherein each amplifier section is (inherently) 
Regarding claim 2, wherein N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each amplifier section (the input transmission line comprising transmission line segments LEs is considered as an analog shaping circuit).
Regarding claim 4, wherein each amplifier section further comprises one or more second transistors (117), and the power amplifier arrangement further comprises a second input transmission line (see line 103) comprising multiple segments (see elements LEs and 107) and a second output transmission line (see line 110) comprising multiple segments (see elements 114, LEs), wherein gates of the one or more second transistors (117,119) are connected to respective segments of the second input transmission line (322, 422), drains of the one or more second transistors (117, 119) are connected to respective segments of the second output transmission line, and each amplifier section is configured to amplify a portion of positive input signal to produce a 
Regarding claim 5, further comprising a wideband coupler (note that none coupler being disclosed by the applicant, hence, which considered as intended use) to combine positive and negative output signals from the first and second output transmission lines.
Regarding claim 6, wherein the one or more second transistors are the same type as the respective one or more first transistors and are connected in differential with the respective one or more first transistors ( as can be seen from Fig. 3).
Regarding claim 7, further comprising a negatively coupled inductor pair or a center-tapped inductor to feed Direct Current to the two differentially connected transistors (it is noted that the applicant does not discloses any a negatively coupled inductor pair or a center-tapped inductor, hence, which considered as intended use).
Regarding claim 8, further comprising a balun or balanced-to-unbalanced transformer or a wideband 180-degree coupler to combine positive and negative output signals from the first and second output transmission lines (none of the element a cited in claim 8 being disclosed by the applicant, hence, which considered as intended use).
Regarding claim 10, an electronic device comprising a power amplifier arrangement according to claim 1 (which considered as intended used).
Claims 1-2 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigematsu ( US 20060279360 A1).
Insofar claim 1 is understood, Shigematsu (Fig. 6) discloses a power amplifier arrangement for amplifying an input signal (e.g. IN) to produce an output signal (e.g. OUT) comprising: a plurality N of successive amplifier sections (as can be seen from Fig. 6, transistors 3a,3b etc.) wherein N=2,3,…or more; a first input transmission line (see line 1(1A)) comprising multiple segments (see elements 4) and a first output transmission line (see middle line from element 8 to node 2 , OUT) comprising multiple segments (plurality unlabeled elements); wherein each amplifier section comprises one or more first transistors (e.g. transistors 3a, 3b) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors (3a,3b, etc…) are connected to respective segments of the first input transmission line, drains of the one or more first transistors are connected to respective segments of the first output transmission line (see connection as shown in the Fig. 6); and wherein each amplifier section is (inherently) configured to amplify a portion of the input signal (see Fig. 6, each amplifier section receives a time shifted version of the input signal IN, meaning that at each moment in time each amplifier section will amplify a different portion of the input signal IN) to produce a portion of the output signal (see Fig. 6, each amplifier section outputs a time shifted version of the output signal OUT, meaning that at each moment in time each amplifier section will output a different portion of the output signal OUT), and wherein a portion of the input signal is one of N portions of the input signal partitioned on an amplitude basis, and the output signal (OUT) is produced at an end of the first output transmission line by building up N portions of the output signal from each amplifier section.
Regarding claim 2, wherein N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each amplifier section (the input transmission line comprising transmission line segments (elements 4) is considered as an analog shaping circuit).
Regarding claim 9, Shigematsu (Fig. 6) discloses 
wherein each amplifier section further comprises one or more second transistors (Fig. 6, see transistor 3b for instant) stacked with the respective one or more first transistors, and the power amplifier arrangement further comprises a second input transmission line (see Fig. 6, line 1(1B)) comprising multiple segments, wherein gates of the one or more second transistors) are connected to respective segments of the second input transmission line, drains of the one or more second transistors are connected to respective segments of the first output transmission line, and wherein each amplifier section is configured to amplify a portion of positive input signal and a portion of negative input signal to produce a portion of positive output signal and a portion of negative output signal at the first output transmission line (see details Fig. 6 and similarly as discussed above in claim 4)
Regarding claim 10, an electronic device comprising a power amplifier arrangement according to claim 1 (which considered as intended used).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato / Friedrich.
Regarding claim 3, Sato / Friedrich / Shigematsu teaches all of the limitations as discussed above in claim 1 except for lengths of the respective segments of the first output transmission line are non-equal.
However, the selection of the particular characteristics of lengths of the respective segments of the first output transmission line are non-equal is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select lengths of the respective segments of the first output transmission line are non-equal since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843